DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on November 17th, 2020 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established, as mutually exclusive features between inventions were not identified.  This is not found persuasive because:
Inventions I and II have a materially different design. Invention I provides a controller to acquire ultrasound data, a battery, a probe storage section and an indicator light, which are not provided in invention II. Further, invention II provides a lock mechanism, unlock mechanism, mounting bracket and cable support tab, which are not provided in invention I. The inventions are not obvious variants. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17th, 2020.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1).

touch screen display disposed on a front panel of the housing”). Chiang also discloses a controller (items 1014 and 1124) in electronic communication with the display (see para. [0118] “The microprocessor 1014 then may display information or send information to a device”). Chaing also discloses a housing (item 102 in FIG. 1): including a first section enclosing the display and the controller (see FIG. 1 and para. [0005] “medical ultrasound imaging employ medical ultrasound imaging equipment that includes a handheld housing in a tablet form factor” also see “Response to Arguments” section below); an electronic input connection port (see item 2512) (item 114 in FIG. 2A and 2B) adapted to electrically couple the controller with an ultrasound probe (see para. [0077] “a Firewire connection 112 (see also FIG. 2A) operatively connected between the computer motherboard 106 and the ultrasound engine 108 within the housing 102, and a probe connector 114”). The housing also including a first mating feature adapted to engage with a counterpart and a second mating feature of a cradle of a support stand to removably couple the housing to the cradle (see FIG. 23 and para. [0172] “the tablet 2302, coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”). 
However, Chiang fails to disclose the housing also including a first opening formed by the probe storage section, extending to an end of the probe storage section opposite to the first section and opened at the end, with the first opening shaped to receive the ultrasound probe through the end”. This limitation is disclosed by Ninomiya (see para. [0208] “the cup 95 probe holder 90, is made up of integrally formed flange portion 95a and cylindrical portion 95b continuous thereto, and it is similar to the cup that is used in a general probe holder … provided with one slit 95c along the axis of the cylinder, and this configuration facilitates putting the probe 50a in and out”) where the cup has a first opening and is continuous through the opening and receive the probe (further see FIG. 43 and para. [0208] “configuration facilitates putting the probe 50a in and out”). Further, the opening extends in the opposite direction as the first section as seen in FIG. 41 and is opened at the end as described above.  	
It would have been obvious to combine the housing of Chiang with the probe holder characteristics of Ninomiya. This would allow the user to conveniently store the probe on the portable device. Graham vs. Deere obviousness for combining is introduced above. 
Though applicant argues that the probe storage configuration “improves a balance of the portable ultrasound system” on page 15, these limitations are not included in the claims of specification.  The claims and specification do not disclose the terms “balance” or “counterbalance”. 

Further, applicant argues on page 14 that there is “no disclosure in any of the cited references of a probe storage section formed integrally with the first section and extending outward from a top of the first section at an angle relative to the touch-sensitive graphical display”. Examiner respectfully disagrees that Ninomiya does not disclose this. Ninomiya discloses a probe storage section formed integrally with the first section (see para. [0200] “The portable ultrasound imaging apparatus of the present embodiment is provided with probe support structure (probe holder), by utilizing the support structure of the handle 60 and the stand portion 70 on the back surface of the main body 10”) and extending outward from a top of the first section at an angle relative to the touch-sensitive graphical display (see para. [0199] – [0211] and FIG. 41).  
In this case, “formed integrally” does not specifically clarify how the probe storage section is connected to the first section. For the purpose of examination, this limitation will be interpreted as any form of attachment of the probe storage section to the first section. Further, a “top of the first section” does not specify the position of the probe storage section sufficiently. Further, an angle “relative to the display” may be considered as any angle according to the display. Therefore, the probe holder extends from the display at an angle. 
It would have been obvious to combine the housing of Chiang to incorporate the integration of an ultrasound probe holder as disclosed by Ninomiya. This allows for the user to more conveniently access the probe. Graham vs. Deere obviousness for combining is recited above. 

See updated rejection in the “Response to Arguments” section below. 

Regarding claim 2, Chiang discloses the portable ultrasound imaging system from claim 1 (as shown in FIG. 1, 2A, 2B, 21 and 23). However the FIG. 1, 2A, 2B, 21 and 23 embodiment does not disclose the imaging system comprising a support arm pivotally coupled to the housing. The FIG. 25B embodiment shows this (see item 2526 in FIG. 25B and para. [0174] “The docking adjustable stand/handle 2526 … may be tilted for multiple viewing angles”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FIG. 1, 2A, 2B, 21 and 23 embodiment of Chiang to include an adjustable stand to the housing of the ultrasound system. This would allow for the user to place the portable ultrasound device on a surface, giving the user more flexibility on where the portable ultrasound device can be used. 

Further, applicant’s arguments of claim 2 have been fully considered but are not persuasive. Applicant introduces the clarifying amendment “wherein the first mating feature is arranged at a bottom of the housing and the probe storage section is arranged at a top of the housing, and further comprising a support arm pivotally coupled to the first section of the housing between the first mating feature and the probe storage section”. Examiner respectfully disagrees that the cited references do not disclose the amendment. Chiang discloses wherein the first mating feature is arranged at a bottom of the housing (see para. [0174] “tablet 2504, having a base assembly 2506, that mates to the docking station 2502 … The tablet 2504 may be released from docking station 2502, by engaging the release mechanism 2508” also see para. [0172] “the tablet 2302, coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”) where the tablet contains a feature necessary for coupling and is located on the bottom of the tablet as depicted in FIGS. 21, 23 and 25.  The tablet engages with the docking station at the bottom of the tablet.
 
Chiang further discloses comprising a support arm pivotally coupled to the first section of the housing FIG. 25B shows the adjustable stand/handle (2526) as seen in FIG. 25B below as being attached to the housing and side opposite the display. 
However, Chiang does not disclose the support arm being between the first mating feature and the probe storage section. This is disclosed by Ninomiya. See FIG. 41 where the support stand (70) is located between the probe holder (90) and the bottom of the back side cover (152) where the first mating feature of Chiang is located. (see para. [0203] stand portion 70 are foldably and rotatably mounted via the support structure in the concave portion 15a of the back side cover 152 … the probe holder 90 is mounted in such a manner as pinching both sides of the cover 15c”).
It would have been obvious to combine the housing of Chiang with the probe holder characteristics of Ninomiya. This would allow the user to conveniently store the probe and carry the portable device. Graham vs. Deere obviousness for combining is introduced above. 
See updated rejection below. 

Regarding claim 3, Chiang discloses the portable ultrasound imaging system from claim 1 (as shown in FIG. 1, 2A, 2B, 21 and 23). However the FIG. 1, 2A, 2B, 21 and 23 embodiment does not disclose the support arm being positioned at an opposite end of the housing relative to the touch-sensitive graphical display. This is disclosed by the FIG. 25B embodiment, which shows FIG. 25B below as being attached to the side opposite the display. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FIG. 1, 2A, 2B, 21 and 23 embodiment of Chiang to include an adjustable stand paired to the portable ultrasound system housing at the opposite side of the touch-sensitive graphical display. This would allow the user to place the tablet on a surface without obstructing the view of the graphical display.

Regarding claim 4, Chiang discloses the portable ultrasound imaging system from claim 1 (as shown in FIG. 1, 2A, 2B, 21 and 23). However the FIG. 1, 2A, 2B, 21 and 23 embodiment does not disclose the support arm comprising a first extension and a parallel, second extension joined by a shaft extending in a perpendicular direction between the first extension and second extension. This is disclosed by the embodiment of FIG. 25B below. The figure depicts the adjustable stand/handle (item 2526) having two parallel extensions attached to the back of the device, which are connected by a perpendicular connecting shaft. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FIG. 1, 2A, 2B, 21 and 23 embodiment of Chiang to include an adjustable stand paired to the portable ultrasound system housing that includes two parallel extensions connected by a perpendicular shaft. This is a simple design that would allow the user to place the ultrasound system on a table easily.

    PNG
    media_image1.png
    386
    300
    media_image1.png
    Greyscale











Regarding claim 5, Chiang discloses the support arm is coupled to the housing via a pivot (see para. [0168] “The tablet can include an integrated foldable stand that permits a user to swivel the stand”), the pivot engaged with the support arm to selectably maintain the support arm in at least one extended position of a plurality of extended positions relative to the housing, where the shaft is spaced away from the housing when the support arm is in the at least one extended position (see para. [0168] “stand to enable the tablet to stand at an upright position at one of a plurality of oblique angles relative to a support surface”). 

Regarding claim 9, Chiang discloses the controller including computer readable instructions stored on non-transistory memory (see para. [0160] “The computer motherboard 106 also includes a microprocessor 1124 for executing computer-executable instructions scan conversion”) generate an image from the acquired ultrasound data (see para. [0160] “Doppler processing, Color Flow processing, Power Doppler processing, Spectral Doppler processing, and post signal processing”) and display an image via the touch-sensitive graphical display (see para. [0118] “The microprocessor 1014 then may display information or send information to a device”). 

Regarding claim 21, Chiang discloses the portable ultrasound imaging system of claim 1, and a touch-sensitive graphical display as disclosed above. However, Chiang does not explicitly disclose wherein the angle of the probe storage section relative to the display is greater than 90 degrees. This is disclosed by Ninomiya in FIGs. 41, 42 and 43. These figures show a probe holder (90) arranged on the back side cover (152) of the display (see para. [0205] “the bent portions 91b is fixed on the cover 15c in such a manner as placing the cover 15c therebetween”). FIG. 42 specifically depicts and angle between the probe holder and the pack side cover of the display, at an angle greater than 90 degrees. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe holding capabilities of Chiang to incorporate a probe holder angled to the display at an angle greater than 90 degrees as disclosed by Ninomiya. This would allow the probe to be more secure in the probe holder, thus providing for greater reliability of the holder. 

    PNG
    media_image2.png
    345
    341
    media_image2.png
    Greyscale
 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1) as applied to claim 1, further in view of Smith (US 20040179332 A1).
Regarding claim 6, Chiang discloses the portable ultrasound imaging system from claim 1, however fails to disclose the probe storage section of the housing including a second opening to form a carry handle. This is disclosed by Ninomiya (see item 60 in FIG. 41 and para. [0202] “figures illustrate that both the handle 60 and the stand portion 70 are provided, and the probe holder is applied to the apparatus”). See FIG. 41 where the probe holder (90) and the handle (60) are mounted on the support structure of the back of the back side cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to include a carry handle on the same 
However, Ninomiya does not explicitly disclose with the second opening closed by the end of the probe storage section. This is disclosed by Smith in an analogous field of endeavor. Smith discloses the main control panel portion (48) which includes openings for probe holders (46) and a handle (56). Where the main control panel portion is equivalent to a probe storage section, since probe holders are included, and also contains a second opening forming a handle. (see para. [0059-0062] and FIG. 2). 
It would have been obvious to modify the probe holder of Ninomiya to include a second opening for a handle section as disclosed by Smith. This would allow for greater convenience in storing the probes and maneuvering the system. Graham vs. Deere obviousness for combining is introduced above.



    PNG
    media_image3.png
    432
    352
    media_image3.png
    Greyscale











Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1) as applied to claim 1, further in view of Wood (EP 3534798 B1)
Regarding claim 7, Chiang discloses a battery disposed within the housing, the battery electrically coupled to the controller and the electronic input connection (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102. The medical ultrasound imaging equipment 100 further includes a Firewire connection 112 (see also FIG. 2A) operatively connected between the computer motherboard 106”). 
Applicant’s arguments of claim 7 have been fully considered but are not persuasive. Additional amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection relies on Wood (EP 3534798 B1). Applicant introduces the clarifying amendments “further comprising: the support stand extending along an axis normal to a round surface on which the support stand sits; a first plurality of wheels coupled to the support stand and spaced apart from the axis at a first side of the support stand; a second plurality of wheels coupled to the support stand and spaced apart from the axis at an opposing second side of the support stand, where the second plurality of wheels is arranged across the axis from the first plurality of wheels; an ultrasound probe seated within the first opening of the probe storage section and including a cable coupled to the electronic input connection port; and a battery disposed within the housing, the battery where, while the first mating feature is engaged with the counterpart second mating feature of the cradle, the first section and the battery are arranged at the first side of the support stand and the probe storage section extends toward the second side of the support stand, with the cable of the ultrasound probe hanging at the second side of the support stand across the axis from the first section”. Examiner respectfully disagrees that the cited references do not teach this. 
Chiang discloses the support stand extending along an axis normal to a round surface on which the support stand sits (see Chiang para. [0171] “The cart system 2200 may be configured with a vertical support member 2212”) where vertical means normal to the ground; 
a first plurality of wheels coupled to the support stand and spaced apart from the axis at a first side of the support stand (see para. [0171] “The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232” and see para. [0170] “a plurality of wheels 2116”); 
a second plurality of wheels coupled to the support stand and spaced apart from the axis at an opposing second side of the support stand, where the second plurality of wheels is arranged across the axis from the first plurality of wheels (see para. [0171] “The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232” and see para. [0170] “a plurality of wheels 2116”) where FIGS 21-22 depict the wheels being arranged on either side of the cart; 
Chiang discloses where, while the first mating feature is engaged with the counterpart second mating feature of the cradle (see claim 1 rejection and FIG. 23 and para. [0172] “the coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”).
Chiang further discloses the first section and the battery (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102 … the housing 102 can be implemented in a tablet”) are arranged at the first side of the support stand (see FIG. 23 and para. [0172] “… attached to the vertical member 2312”). Chiang further discloses the probe storage section extends toward the second side of the support stand (see FIG. 22-23 and para. [0171] “Holders 2210, 2218 can be mounted on beam 2212”) where the holder is on the opposite side of the support stand as the tablet as seen below. 

    PNG
    media_image4.png
    418
    472
    media_image4.png
    Greyscale

A battery disclosed within the housing is disclosed in the rejection above.
However, Chiang does not disclose an ultrasound probe seated within the first opening of the probe storage section. This is disclosed by Ninomiya (see para. [0200] “it is necessary store the probe in a holder”) and including a cable coupled to the electronic input connection port (see para. [0208] “the probe being connected to the cable 52 as shown in FIG. 5”) where the cable attaches to a port (17). 
It would have been obvious to modify the holder of Chiang to allow for probe storage as disclosed by Ninomiya. This would allow for greater convenience in accessing the ultrasound probe. 
Chiang and Ninomiya do not disclose the cable of the ultrasound probe hanging at the second side of the support stand across the axis from the first section. This is disclosed by Wood (see FIGS. 15-17) where the cable is hanging from item 118 on the back side of the cart to probe support (144) on the front side of the cart. The cable extends from the second side of the support stand to the first side. Therefore, the cable hangs on the second side of the cart.
It would have been obvious to implement a cable management technique for cables to be hang on the back side of the cart as disclosed by Wood. This would allow for greater convenience in operating the ultrasound probe as cables would not be in-the-way while operating the probe. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1) as applied to claim 1, further in view of Henderson (US 20160049066 A1) and further in view of Wood (EP 3534798 B1). 
Regarding claim 8, Chiang discloses the touch- sensitive graphical display including a display screen (see item 104 in FIG. 1 and para. [0005] “medical ultrasound imaging equipment that includes a handheld housing in a tablet form factor, and a touch screen display disposed system status indicator configured to display information, and a control circuit coupled to the proximity sensor and the system status indicator”) and adjustable to a plurality of lighting modes via the controller, where each lighting mode of the plurality of lighting modes corresponds to a different wavelength of light emitted by the indicator light (see para. [0125] “Indicator LEDs 603 may be illuminated in different colors corresponding to different information to be displayed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to include a system status indicator in the touch-sensitive display of the portable ultrasound system. This would allow the user to more conveniently view the status of the ultrasound system, as it would be indicated directly on the display screen. 
Applicant’s arguments of claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection relies on Wood (EP 3534798 B1). Applicant introduces the clarifying amendments “wherein the touch-sensitive graphical display includes: a display screen; and an indicator light array arranged between the display screen and the probe storage section”. Henderson discloses a status indicator light system (600) but does not disclose the light arranged between the display screen and probe storage section. This is disclosed by Wood (see FIG. 15 and para. [0016] “A user interface 136 includes one or more input devices (e.g., a button, a knob, a slider, a touch pad, lights, a speaker, etc”) where the user interface (136) is depicted as being located between the display screen (134) and the probe support (144). See Figure 15. 
It would have been obvious to modify the light location of Henderson to be between the display screen and probe support section as disclosed by Wood. This would allow for more convenient operation for the user, as the light display would be more visible. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1) as applied to claim 1, further in view of Kim (US 10973493 B2) and further in view of Usami (WO 2013140849 A1). 
Regarding claim 22, Chiang discloses the portable ultrasound imaging system of claim 1, however does not explicitly disclose wherein the first opening is one of a plurality of openings formed by the probe storage, where each opening of the plurality of openings is opened at the end of the probe storage section opposite to the first section and angled relative to at least one other opening of the plurality of openings. This is disclosed by Kim in an analogous field of endeavor wherein the first opening is one of a plurality of openings formed by the probe storage (see FIG. 5 items 280-1 to 280-6 and col. 8 line 40 “a plurality of holders 280”) where each opening of the plurality of openings is opened at the end of the probe storage section opposite to the first section (see col. 8 lines 45-48 “The first to sixth holders 280-1 to 280-6 may be located around the display unit 260 or input unit 270 of the main body 200, as shown in FIG. 5, but their locations are not limited thereto”). 

However, Chiang in view of Kim does not disclose the openings being angled relative to at least one other opening of the plurality of openings. This is disclosed by Usami (see para. [0034] “the upper surface of the holder may be angled for each probe holder… the probe holder is attached to the main body, the probe holder farthest from the operator facing the operation housing is provided on a horizontal surface, and the probe holder located in front of it is at an angle to the horizontal surface To improve the operability of the operator”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe holders of Kim to incorporate an angle as disclosed by Usami. This would allow the holders to be more effective in retaining the ultrasound probes. 

Response to Arguments
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Applicant’s arguments of claim 1 have been fully considered but are not persuasive. Applicant argues on page 14 that there is “no disclosure in any of the cited references of a first section enclosing a display and a controller”. Examiner respectfully disagrees that Chiang does not explicitly disclose a first section enclosing the display and the controller. Chiang discloses this (see FIG. 1 and para. [0074] “medical ultrasound imaging equipment that includes housing in a tablet form factor, and a touch screen display disposed on a front panel of the housing” and para. [0077] “medical ultrasound imaging equipment 100 includes … a computer having at least one processor and at least one memory implemented on a computer motherboard 106”). Chiang discloses a medical imaging equipment, housing and front panel (101) which are equivalent to the first section and housing of the claimed invention, where the display is enclosed in the housing (see para. [0077] “The touch screen display 104 is disposed on the front panel 101 of the housing 102”) and where the computer motherboard is also disposed in the housing (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102”).
Applicant’s further arguments of claim 1 have been fully considered but are not persuasive. Applicant argues on page 14 that there is “no disclosure in any of the cited references of a probe storage section formed integrally with the first section and extending outward from a top of the first section at an angle relative to the touch-sensitive graphical display”. Examiner respectfully disagrees that Ninomiya does not disclose this. Ninomiya discloses a probe storage section formed integrally with the first section (see para. [0200] probe support structure (probe holder), by utilizing the support structure of the handle 60 and the stand portion 70 on the back surface of the main body 10”) and extending outward from a top of the first section at an angle relative to the touch-sensitive graphical display (see para. [0199] – [0211] and FIG. 41).  
In this case, “formed integrally” does not specifically clarify how the probe storage section is connected to the first section. For the purpose of examination, this limitation will be interpreted as any form of attachment of the probe storage section to the first section. Further, a “top of the first section” does not specify the position of the probe storage section sufficiently. Further, an angle “relative to the display” may be considered as any angle according to the display. Therefore, the probe holder extends from the display at an angle. 
It would have been obvious to combine the housing of Chiang to incorporate the integration of an ultrasound probe holder as disclosed by Ninomiya. This allows for the user to more conveniently access the probe. Graham vs. Deere obviousness for combining is recited above. 
Applicant’s further arguments of claim 1 have been fully considered but are not persuasive. Applicant argues on page 15 that there is “no disclosure in any of the cited references of a first opening formed by the probe storage section, extending to an end of the probe storage section opposite to the first section and opened at the end, with the first opening shaped to receive the ultrasound probe through the end”. Examiner respectfully disagrees that Ninomiya does not disclose this. This limitation is disclosed by Ninomiya (see para. [0208] “the cup 95 that is fixed on the probe holder 90, is made up of integrally formed cylindrical portion 95b continuous thereto, and it is similar to the cup that is used in a general probe holder … provided with one slit 95c along the axis of the cylinder, and this configuration facilitates putting the probe 50a in and out”) where the cup has a first opening and is continuous through the opening and receive the probe (further see FIG. 43 and para. [0208] “configuration facilitates putting the probe 50a in and out”). Further, the opening extends in the opposite direction as the first section as seen in FIG. 41 and is opened at the end as described above.  	
It would have been obvious to combine the housing of Chiang with the probe holder characteristics of Ninomiya. This would allow the user to conveniently store the probe on the portable device. Graham vs. Deere obviousness for combining is introduced above. 
Though applicant argues that the probe storage configuration “improves a balance of the portable ultrasound system” on page 15, these limitations are not included in the claims of specification.  The claims and specification do not disclose the terms “balance” or “counterbalance”. 

Applicant’s arguments of claim 2 have been fully considered but are not persuasive. Applicant introduces the clarifying amendment “wherein the first mating feature is arranged at a bottom of the housing and the probe storage section is arranged at a top of the housing, and further comprising a support arm pivotally coupled to the first section of the housing between the first mating feature and the probe storage section”. Examiner respectfully disagrees that the cited references do not disclose the amendment. Chiang discloses wherein the first mating feature is arranged at a bottom of the housing (see para. [0174] “tablet 2504, having a base assembly 2506, that mates to the docking station 2502 … The tablet 2504 may be released from docking station 2502, by engaging the release mechanism 2508” also see para. [0172] “the tablet 2302, coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”) where the tablet contains a feature necessary for coupling and is located on the bottom of the tablet as depicted in FIGS. 21, 23 and 25.  The tablet engages with the docking station at the bottom of the tablet.
Chiang further discloses comprising a support arm pivotally coupled to the first section of the housing FIG. 25B shows the adjustable stand/handle (2526) as seen in FIG. 25B below as being attached to the housing and side opposite the display. 
Further Ninomiya discloses the probe storage section is arranged at a top of the housing (see para. [0199] – [0211] and FIG. 41 as disclosed above). 
However, Chiang does not disclose the support arm being between the first mating feature and the probe storage section. This is disclosed by Ninomiya. See FIG. 41 where the support stand (70) is located between the probe holder (90) and the bottom of the back side cover (152) where the first mating feature of Chiang is located (see para. [0203] stand portion 70 are foldably and rotatably mounted via the support structure in the concave portion 15a of the back side cover 152 … the probe holder 90 is mounted in such a manner as pinching both sides of the cover 15c”).
It would have been obvious to combine the housing of Chiang with the probe holder characteristics of Ninomiya. This would allow the user to conveniently store the probe and carry the portable device. Graham vs. Deere obviousness for combining is introduced above. 

claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection relies on Smith (US 20040179332 A1). Applicant introduces the clarifying amendments “wherein the probe storage section of the housing includes a second opening forming a carry handle, with the second opening closed by the end of the probe storage section”. Examiner respectfully disagrees that the cited references do not teach this. Ninomiya discloses the probe holder section including an opening forming a carrying handle (see item 60 in FIG. 41 and para. [0202] “figures illustrate that both the handle 60 and the stand portion 70 are provided, and the probe holder is applied to the apparatus”). See FIG. 41 where the probe holder (90) and the handle (60) are both mounted together on the support structure of the back of the back side cover. Ninomiya further discloses where the second opening is closed by the end of the probe storage section (see para. [0199] “The probe holder may be mounted detachably on a support structure of the handle and/or the stand portion”) where the handle and probe storage section are mounted together. 
It would have been obvious to combine the housing of Chiang with the probe holder characteristics of Ninomiya. This would allow the user to conveniently store the probe and carry the portable device. Graham vs. Deere obviousness for combining is introduced above. 
However, Ninomiya does not explicitly disclose with the second opening closed by the end of the probe storage section. This is disclosed by Smith in an analogous field of endeavor. Smith discloses the main control panel portion (48) which includes openings for probe holders (46) and a handle (56). Where the main control panel portion is equivalent to a probe storage 
It would have been obvious to modify the probe holder of Ninomiya to include a second opening for a handle section as disclosed by Smith. This would allow for greater convenience in storing the probes and maneuvering the system. Graham vs. Deere obviousness for combining is introduced above.

Applicant’s arguments of claim 7 have been fully considered but are not persuasive. Additional amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection relies on Wood (EP 3534798 B1). Applicant introduces the clarifying amendments “further comprising: the support stand extending along an axis normal to a round surface on which the support stand sits; a first plurality of wheels coupled to the support stand and spaced apart from the axis at a first side of the support stand; a second plurality of wheels coupled to the support stand and spaced apart from the axis at an opposing second side of the support stand, where the second plurality of wheels is arranged across the axis from the first plurality of wheels; an ultrasound probe seated within the first opening of the probe storage section and including a cable coupled to the electronic input connection port; and a battery disposed within the housing, the battery electrically coupled to the controller and the electronic input connection; where, while the first mating feature is engaged with the counterpart second mating feature of the cradle, the first section and the battery are arranged at the first side of the support stand and the probe storage section extends toward the second side of the support stand, with the cable of the ultrasound probe hanging at the second side of the support stand across the axis from the first section”. Examiner respectfully disagrees that the cited references do not teach this. 
Chiang discloses the support stand extending along an axis normal to a round surface on which the support stand sits (see Chiang para. [0171] “The cart system 2200 may be configured with a vertical support member 2212”) where vertical means normal to the ground; 
a first plurality of wheels coupled to the support stand and spaced apart from the axis at a first side of the support stand (see para. [0171] “The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232” and see para. [0170] “a plurality of wheels 2116”); 
a second plurality of wheels coupled to the support stand and spaced apart from the axis at an opposing second side of the support stand, where the second plurality of wheels is arranged across the axis from the first plurality of wheels (see para. [0171] “The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232” and see para. [0170] “a plurality of wheels 2116”) where FIGS 21-22 depict the wheels being arranged on either side of the cart; 
Chiang discloses where, while the first mating feature is engaged with the counterpart second mating feature of the cradle (see claim 1 rejection and FIG. 23 and para. [0172] “the tablet 2302, coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”).
Chiang further discloses the first section and the battery (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102 … the housing 102 can be implemented in a tablet”) are arranged at the first side of the support stand (see FIG. 23 and para. [0172] “… attached to the vertical member 2312”). Chiang further discloses the probe storage section extends toward the second side of the support stand (see FIG. 22-23 and para. [0171] “Holders 2210, 2218 can be mounted on beam 2212”) where the holder is on the opposite side of the support stand as the tablet as seen below. 

    PNG
    media_image4.png
    418
    472
    media_image4.png
    Greyscale

A battery disclosed within the housing is disclosed in the rejection above.
However, Chiang does not disclose an ultrasound probe seated within the first opening of the probe storage section. This is disclosed by Ninomiya (see para. [0200] “it is necessary to store the probe in a holder”) and including a cable coupled to the electronic input connection port (see para. [0208] “the probe being connected to the cable 52 as shown in FIG. 5”) where the cable attaches to a port (17). 

Chiang and Ninomiya do not disclose the cable of the ultrasound probe hanging at the second side of the support stand across the axis from the first section. This is disclosed by Wood (see FIGS. 15-17) where the cable is hanging from item 118 on the back side of the cart to probe support (144) on the front side of the cart. The cable extends from the second side of the support stand to the first side. Therefore, the cable hangs on the second side of the cart.
It would have been obvious to implement a cable management technique for cables to be hang on the back side of the cart as disclosed by Wood. This would allow for greater convenience in operating the ultrasound probe as cables would not be in-the-way while operating the probe. 

Applicant’s arguments of claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection relies on Wood (EP 3534798 B1). Applicant introduces the clarifying amendments “wherein the touch-sensitive graphical display includes: a display screen; and an indicator light array arranged between the display screen and the probe storage section”. Henderson discloses a status indicator light system (600) but does not disclose the light arranged between the display screen and probe storage section. This is disclosed by Wood (see FIG. 15 and para. [0016] “A user interface 136 includes one or more input devices (e.g., a button, a knob, a slider, a touch pad, lights, a speaker, etc”) where the user interface (136) is depicted as being located between the display screen (134) and the probe support (144). See Figure 15. 
It would have been obvious to modify the light location of Henderson to be between the display screen and probe support section as disclosed by Wood. This would allow for more convenient operation for the user, as the light display would be more visible. 


Applicant’s arguments with respect to claim 21 have been considered, but are not persuasive based on the previously referenced art. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1).
Regarding claim 21, Chiang discloses the portable ultrasound imaging system of claim 1, and a touch-sensitive graphical display as disclosed above. However, Chiang does not explicitly disclose wherein the angle of the probe storage section relative to the display is greater than 90 degrees. This is disclosed by Ninomiya in FIGs. 41, 42 and 43. These figures show a probe holder (90) arranged on the back side cover (152) of the display (see para. [0205] “the bent portions 91b is fixed on the cover 15c in such a manner as placing the cover 15c therebetween”). FIG. 42 specifically depicts and angle between the probe holder and the pack side cover of the display, at an angle greater than 90 degrees. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe holding capabilities of Chiang 

    PNG
    media_image2.png
    345
    341
    media_image2.png
    Greyscale
 


Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20140121524 A1) in view of Ninomiya (US 20150182196 A1) as applied to claim 1, further in view of Kim (US 10973493 B2) and further in view of Usami (WO 2013140849 A1). 
Regarding claim 22, Chiang discloses the portable ultrasound imaging system of claim 1, however does not explicitly disclose wherein the first opening is one of a plurality of openings located around the display unit 260 or input unit 270 of the main body 200, as shown in FIG. 5, but their locations are not limited thereto”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe holding capabilities of Chiang to incorporate a plurality of probe holders as disclosed by Kim. This would allow the user to have a variety of options while storing probes and would allow for the convenient storage of multiple probes. 
However, Chiang in view of Kim does not disclose the openings being angled relative to at least one other opening of the plurality of openings. This is disclosed by Usami (see para. [0034] “the upper surface of the holder may be angled for each probe holder… the probe holder is attached to the main body, the probe holder farthest from the operator facing the operation housing is provided on a horizontal surface, and the probe holder located in front of it is at an angle to the horizontal surface To improve the operability of the operator”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe holders of Kim to incorporate . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793         

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793